Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Basyrow, Pub. No.  2021/0042110, teaches an external application prompts user to supply inputs. The external application is trainable by applying natural language processing to crawled data. The external application updates collaborative project parties on activities related to their roles including project owner, administrator, manager, initiator, or third party. The external application uses trained algorithms to translate information into technical language for a technical contributor, suggests tasks, and ask and answer questions. The trainable algorithm includes machine learning algorithms trainable based on workflows and actions of the user to enable the external application to suggest project activity or communicate with a user. The external application provides pre-processed workflows with options for the user to approve and select. (Basyrow; paragraphs [0046-0056; 0112-0113; 0448; 0511]). 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that identify, based on the search result, a tool that can be used to implement the project, wherein the tool is in compliance with the set of requirements as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Le H Luu/
Primary Examiner, Art Unit 2448